Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 9/9/2020 and IDS filed on 9/9/2020 and 2/12/2021. 
Claims 1-10 are pending.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (U.S. Pub. No. 2012/0049804 A1).

As per claim 1, Kobayashi discloses:
An electronic device comprising: 
a measurement unit that measures an operation environment (See Figure 1 , i.e. temperature detector 3 & current detector 2) of a secondary battery (See Figure 1, i.e. battery 1); and 
a controller that reduces a charging voltage of the secondary battery by a predetermined amount, when the operation environment satisfies a predetermined condition (See Para [0061], i.e.  the setting voltage is lower, See Figure 3 , See Figure 9 & Para [0084]-[0086], See Para [0098]-[0101], i.e. setting voltage for the next charging operation…decrease based on calculated deterioration coefficient & Figure 12 –[Prior art based on storage deterioration coefficient which is based on operation environment, adjust based on the coefficient being met – reduce of the charge voltage setting is considered as the teaching as cited above]).

As per claim 2, Kobayashi discloses all of the features of claim 1 as discloses above wherein Kobayashi also discloses wherein the measurement unit measures, as the operation environment, a temperature of the secondary battery (See Figure 1 , i.e. temperature detector 3 & Para [0084]-[0086], See Para [0098]-[0101]).

As per claim 3, Kobayashi discloses all of the features of claim 1 as discloses above wherein Kobayashi also discloses wherein the measurement unit measures, as the operation environment, a voltage of power supplied to the secondary battery (current detector 2 & Para [0084]-[0086], See Para [0098]-[0101], i.e. setting voltage for the next charging operation…decrease based on calculated deterioration coefficient –[prior art include current sensor , which apparent that current sensor output current and/or voltage supplied to battery, as current include correlate relation to voltage, See Figure 7 , where prior art read voltage]).



As per claim 5, Kobayashi discloses all of the features of claim 4 as discloses above wherein Kobayashi also discloses wherein the controller performs conversion into the operation time period in the predetermined operation environment, by using a temperature coefficient using a predetermined temperature as a reference (See Para [0061]-[0066], Para [0084]-[0086], See Para [0098]-[0101], i.e. setting voltage for the next charging operation…decrease based on calculated deterioration coefficient & Figure 12 – See Figure 9, i.e. temperature…coefficient).

As per claim 6, Kobayashi discloses all of the features of claim 4 as discloses above wherein Kobayashi also discloses wherein the controller performs conversion into the operation time period in the predetermined operation environment, by using a voltage coefficient using a predetermined voltage as a reference (See Para [0091]-[0101] & Figures 8 – 11, See Figure 11, i.e. voltage >= 4.1…coefficient = 1 –[prior 

As per claim 7, Kobayashi discloses all of the features of claim 1 as discloses above wherein Kobayashi also discloses wherein the controller reduces the charging voltage of the secondary battery by the predetermined amount, when the operation environment satisfies the predetermined condition and a number of times of charging the secondary battery satisfies a predetermined condition (See Para [0061]-[0066], Para [0084]-[0086], See Para [0098]-[0101], i.e. setting voltage for the next charging operation…decrease based on calculated deterioration coefficient & Figure 12 – See Figure 3-5 [prior art count charge cycle being the number of times as cited]).

As per claim 8, Kobayashi discloses all of the features of claim 1 as discloses above wherein Kobayashi also discloses wherein the secondary battery includes a lithium-ion secondary battery (See Para [0046], i.e. lithium-ion).

As per claim 9, Kobayashi discloses:
. A charging control method comprising: 
measuring, by a processor, an operation environment (See Figure 1 , i.e. temperature detector 3 & current detector 2) of a secondary battery (See Figure 1, i.e. battery 1); and 
reducing, by the processor, a charging voltage of the secondary battery by a predetermined amount, when the operation environment satisfies a predetermined condition (See Para [0061], i.e.  the setting voltage is lower, See Figure 3 , See Figure 9 & Para [0084]-[0086], See Para [0098]-[0101], i.e. setting voltage for the next charging operation…decrease based on calculated deterioration coefficient & Figure 12 –[Prior art based on storage deterioration coefficient which is based on operation environment, adjust based on the coefficient being met – reduce of the charge voltage setting is considered as the teaching as cited above]).

As per claim 10, Kobayashi discloses:
A computer program that causes a computer to perform: 
measuring an operation environment (See Figure 1 , i.e. temperature detector 3 & current detector 2) of a secondary battery (See Figure 1, i.e. battery 1); and 
reducing a charging voltage of the secondary battery by a predetermined amount, when the operation environment satisfies a predetermined condition (See Para [0061], i.e.  the setting voltage is lower, See Figure 3 , See Figure 9 & Para [0084]-[0086], See Para [0098]-[0101], i.e. setting voltage for the next charging operation…decrease based on calculated deterioration coefficient & Figure 12 –[Prior art based on storage deterioration coefficient which is based on operation environment, adjust based on the coefficient being met – reduce of the charge voltage setting is considered as the teaching as cited above]).

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHA T NGUYEN/Primary Examiner, Art Unit 2851